Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 7/20/2022. Claims 1-10, 12-21, and 23-26 are pending in the case. Claims 1 and 21 are amended. Claims 11 and 22 were previously cancelled. Claims 1, 21 are independent claims. Claims 1-10, 12-21 and 23-26 are rejected.

Summary of claims

3.	Claims 1-10, 12-21, 23-26 are pending, 
	Claims 1 and 21 are amended,
	Claims 11 and 22 were previously canceled,
	Claims 1, 21 are independent claims,
Claims 1-10, 12-21, 23-26 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 8-11, filed 7/20/2022, have been fully considered but are not persuasive in view of new rejection ground(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-5, 8-10, 12, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trevor Strohman (US Publication 20120047025 A1, hereinafter Strohman), and in view of Andrei Broder et al (US Publication 20090254512 A1, hereinafter Broder), and Ming Chang et al (US Publication 20160357745 A1, hereinafter Chang), and Alan Reznik et al (US Publication 20150294014 A1, hereinafter Reznik).

As for claim 1, Strohman discloses: A search engine system (Fig. 1 and [0029], an example environment in which a search engine provides search services) comprising: a user interface in a computing environment configured to receive at least a first fragment from a user ([0054]-[0056], receiving a partial query from user; Fig. 5I, receiving the character “e” entered by the user); a content display module configured to automatically generate a plurality of anticipated search result in the computing environment based on at least the first fragment, wherein the content display module is configured to automatically display search results that include an arrangement of a plurality of visual content elements, wherein each of the plurality of visual content elements is based on one of the plurality of anticipated search result ([0054]-[0057], when search results are to be displayed in response to a prediction criterion being met, the client device generates an indication in the search interface that indicates the query suggestion for which the results are responsive, in some implementations, the indication can be an automatic completion of a query input in the query input field indicating the query suggestion for which the search results are responsive; [0084], the search service provides the search result to the client device automatically with the query suggestions), the visual content elements including at least a portion of one or an image and a video (Fig. 5I and [0142]-[0143], the suggestion search results are displaying as URLs for web pages, as indicated by the web icon adjacent to the URLs, and the content corresponding to the web page is shown in a preview pane, for example, a preview of the webpage at example1.com), wherein the content display module is configured to automatically generate a set of variants for at least one of the plurality of the visual content elements that represent alternative presentations of content from available images, video, data, and metadata content from at least one of the plurality of anticipated search results ([0035], an example search result can include a web page title, a snippet of text extracted from the web page, and the URL of the web page; Fig. 5I and [0142]-[0143], the suggestion search results are displaying as URLs for web pages, as indicated by the web icon adjacent to the URLs, and the content corresponding to the web page is shown in a preview pane, for example, a preview of the webpage at example1.com; please note a preview of a webpage can include a portion of an image and a video, which is extracted from the webpage and is an alternative presentation of the website, for the content of website may include images and/or video; in other words, displaying search results including variants of the visual content elements such as the URL of the web page, a snippet extracted from the web page, and/or a preview content of the web page including images or video content), wherein the content display module is configured to direct the user to content at one of a network and local destination associated with one of the visual content elements selectable by the user with the user interface ([0035], a search result is data generated by the search engine that identifies a resource that satisfies a particular search query, and includes a resource locator for the resource, an example search result can include a web page title, a snippet of text extracted from the web page, and the URL of the web page; [0037], user may select a search result; [0104], user can interact (e.g., mouse over, select, etc.) with the search results; [0127], selecting the search result causes the client device to request the resource referenced by the link; [0143], an input such as an enter key input causes the client device to navigate to the previewed web page; [0144], if the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result). 
Strohman discloses generating search result in response to receiving query stem from user, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize the query stem is a fragment received from user; in addition, Broder expressly discloses: receive at least a first fragment from a user ([0050], mapping an input fragment of text into a number of relevant classes, doing so not only allows generalization from the level of individual words to higher-level abstractions, but also explicitly benefits from the external knowledge that was used to build this auxiliary classifier);  Strohman and Broder are in analogous art because they are in the same field of endeavor, generating search results based on user input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Strohman using the teachings of Broder to explicitly include using fragment to search. It would provide Strohman’s system with the enhanced capability of generate more relevant search result.
Further, Strohman discloses generating and presenting search results including the set of variants of the visual content elements such as the URL of the web page, a snippet extracted from the web page, and/or a preview content of the web page including images or video content ([0035], [0141]-[0143]), but does not clearly disclose utilizing a machine learning module to predict and indicate search result presentation data, in an analogous art of generating and presenting search results, Chang clearly discloses: a machine learning module trained…to predict and indicate search result presentation data to the content display module ([0037], utilizing a machine learning model to determine that it is better to assign content items into frames based on degrees of interest regarding the items, the frame sizes, and/or the frame positions, for example, the system may assign more interesting content items into larger frames and assign less interesting content items into smaller frames, by putting different content items into different frames with various sizes and positions, the system may attract more user engagement);
Strohman and Chang are in analogous art because they are in the same field of endeavor, generating and presenting search results based on user input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Strohman using the teachings of Chang to explicitly include using machine learning model to determine the arrangement, size, position and layout for presenting search results. It would provide Strohman’s system with the enhanced capability of optimizing  relevant search result contents selection and arrangement in order to attract more user engagement (Chang: [0037] and [0040]).
Furthermore, Chang does not expressly disclose training a machine learning module based on times to achieve a desired user outcome to present search result, Reznik discloses: a machine learning module trained, based on times to achieve a desired user outcome, to predict and indicate search result presentation data to the content display module ([0029], display a plurality of search results including (i) a number of times the search result has been included in a set of search results output to the users of the search group; (ii) a duration of time a single user has spent reviewing a content of the search result…(iv) a number of time the search results has been selected by a user; (v) present a mathematical assessment of the search result output or page use (e.g., an average or median time spent by one or more users on a given search result, a number of repeat views of given search result by one or more users or an average user); [0139], there is provided for each search result an icon or indicator for the total time spent viewing or considering a search result (which may serve as an indicator of the usefulness of the search result, for example, information of the number of hits and time spent on the search result may be used to identify the most valuable or pertinent search results);
Strohman and Chang and Reznik are in analogous art because they are in the same field of endeavor, generating and presenting search results based on user input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Strohman using the teachings of Reznik to explicitly include identifying the most valuable or pertinent search results based on a number of hits and time spent on viewing the search result. It would provide Strohman’s system with the enhanced capability of optimizing  relevant search result contents selection and presentation (Reznik: [0029] and [0139]).
As for claim 2, Strohman further discloses: wherein the user interface is configured to receive at least a second fragment from the user, and wherein the content display module is configured to update the plurality of visual content elements based on the anticipated search result generated from a combination of at least the first fragment and the second fragment ([0060], as user continues inputting more, the client device updates the search result; [0079], search results update upon subsequent inputs; [0099]-[0102], search results are presented in the search interface responsive to the query suggestion). As for claim 3, Strohman further discloses: wherein the user interface is configured to receive at least a second fragment from the user and is configured to determine an elapsed time between receiving at least one of the first fragment and the second fragment and the second fragment and a third fragment, and wherein the content display module is configured to update the plurality of visual content elements based on search results from the anticipated search result generated from a combination of at least the first fragment and the second fragment ([0060], as user continues inputting more, the client device updates the search result; [0079], search results update upon subsequent inputs; [0099]-[0102], search results are presented in the search interface responsive to the query suggestion). As for claim 4, Strohman further discloses: wherein further comprising a timing module that is configured to monitor the elapsed time between receiving at least the first fragment and the second fragment from the user and a navigational path of the user as indicators of a quality of the anticipated search result generated from the combination of at least the first fragment and the second fragment ([0064], determining if a timer expires and search results should be provided to a client, the timing diagram depicts a process associated with a client and a search service as time elapses downward along a vertical axis; [0147], monitoring a long pause; [0213], storing historical data in the form of click logs and query logs, also storing historical data indicating when search results resulted in a user interaction; [0218], a variety of quality metrics including a count of the number of times a particular resource was selected from the search results, a value based on the function of selections, importance in a resource graph). As for claim 5, Strohman further discloses: wherein the content display module is configured to automatically display the plurality of visual content elements that is configured to include visual ([0037], search results are presented to user and user may select; [0057], the differentiated text can be presented with a gray scale background, or a color background, the font of the differentiated text can have a different font; [0108], detecting a presentation timeout), tactile ([0229], feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback), and interactive components ([0037], search results are presented to user and user may select; [0057], the differentiated text can be presented with a gray scale background, or a color background, the font of the differentiated text can have a different font; [0108], detecting a presentation timeout). 

As for claim 8, Strohman-Broder-Chang-Reznik further discloses: wherein the presentation of the visual, tactile, and interactive components of the visual content elements includes at least one of an update of placement of the visual content elements in rows, an update of sizing of the visual content elements, an update of a number of rows depicting the visual content elements, and an update of a size of rows depicting the visual content elements (Strohman: [0057], the differentiated text can be presented with a gray scale background, or a color background, the font of the differentiated text can have a different font; [0132]-[0136], re-ranking or suppression; [0144], user may interact with the search results, if the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result, should the user navigate back, then the client device navigates to a search interface page of the search service; Chang: [0037], utilizing a machine learning model to determine that it is better to assign content items into frames based on degrees of interest regarding the items, the frame sizes, and/or the frame positions, for example, the system may assign more interesting content items into larger frames and assign less interesting content items into smaller frames, by putting different content items into different frames with various sizes and positions, the system may attract more user engagement).
As for claim 9, Strohman further discloses: comprising an advertiser bidding engine that is configured to associate advertisement bids with advertising content on the user interface based on at least the one of the plurality of anticipated search result (Abstract, providing the corresponding stem bids of the matching word stems as bids to an advertisement auction for advertisement slots for displaying advertisements; [0041], advertiser submit stem bids; [0182], target advertisement). As for claim 10, Strohman further discloses: wherein the user interface includes a timing module that monitors at least the first fragment ([0065]-[0067], monitoring time for query; [0072]-[0074], ) and at least one of previous search queries ([0065]-[0067], [0072]-[0074], timing diagram depicts a process associated with a client and a search service as time elapses downward along a vertical axis) and previously visited sites from which search results are produced from the plurality of anticipated search result based on at least one of the first fragment, the previous search queries, and the previously visited sites ([0038], the query logs and the click logs define search history data that include data from and related to previous search requests associated with unique identifiers; [0147], examining user’s history data; [0213], the search engine stores historical data in the form of click logs and query logs), wherein the timing module is configured to interpret elapsed time of the search and navigation process as an indication of a quality of the search results ([0064], determining if a timer expires and search results should be provided to a client, the timing diagram depicts a process associated with a client and a search service as time elapses downward along a vertical axis; [0147], monitoring a long pause; [0213], storing historical data in the form of click logs and query logs, also storing historical data indicating when search results resulted in a user interaction; [0218], a variety of quality metrics including a count of the number of times a particular resource was selected from the search results, a value based on the function of selections, importance in a resource graph). claim 11      canceled

As for claim 12, Strohman further discloses: wherein the content display module is configured to rank the visual content elements within the user interface based on a combination of factors including keyword fragment entry ([0041], keywords related to query suggestions; [0120]-[0121], query input or a query stem), user intent ([0080], fast typing is interpreted as a signal that the user has a specific intent to enter a particular query), and user interaction tracking ([0147], monitoring a long pause; [0213], storing historical data in the form of click logs and query logs, also storing historical data indicating when search results resulted in a user interaction). As for claim 14, Strohman further discloses: wherein the user interface is configured to detect signals from a user computer device to automatically infer an intent of the user during idle time associated with the user computer device, and wherein the user interface is configured to present visual content elements for engaging the user during the idle time ([0108], a presentation timeout can occur when search results are presented in the search interface for a predetermined time period and no user interaction within the search interface is detected). As for claim 18, Strohman further discloses:  comprising a user interaction tracking module configured for tracking user interactions with the visual content elements ([0147], monitoring a long pause; [0213], storing historical data in the form of click logs and query logs, also storing historical data indicating when search results resulted in a user interaction). As for claim 19, Strohman further discloses: the user interaction tracking module is configured to provide feedback based on the tracked user interactions with the visual content elements for an optimization of the visual content elements (Fig. 5I, when user highlights suggestion 532B (user interaction is tracked), then a preview of the webpage at example1.com is shown in the preview pane 538 (provide feedback with the web page preview content); [0147], monitoring a long pause; [0213], storing historical data in the form of click logs and query logs, also storing historical data indicating when search results resulted in a user interaction; [0229], feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback). As for claim 20, Strohman further discloses: the user interaction tracking module is configured to track behavior of the user including tracking at least one of a tap, a swipe, a force tap, and a dwell time ([0229], feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback).

6.	Claims 6-7, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strohman and Broder and Chang and Reznik as applied on claim 1, and further in view of Rohit Kaul et al (US Publication 20120123863 A1, hereinafter Kaul).

As for claim 6, Strohman-Broder-Chang-Reznik discloses: wherein the machine learning module (Chang: [0037], utilizing a machine learning model to determine that it is better to assign content items into frames based on degrees of interest regarding the items, the frame sizes, and/or the frame positions, for example, the system may assign more interesting content items into larger frames and assign less interesting content items into smaller frames, by putting different content items into different frames with various sizes and positions, the system may attract more user engagement) is configured to provide an improvement in the at least one of the selection, the arrangement and the presentation based on a metric relating to a number of visual content elements with which the user engages before achieving a desired search query (Strohman: [0215], in response to the prediction criteria being met, the resources with the highest resource metric are provided as search results for the query input; Broder: [0017], metric is used to identify ads that have feature values that most closely match feature values the ad query; Chang: [0037], utilizing a machine learning model to determine that it is better to assign content items into frames based on degrees of interest regarding the items, the frame sizes, and/or the frame positions, for example, the system may assign more interesting content items into larger frames and assign less interesting content items into smaller frames, by putting different content items into different frames with various sizes and positions, the system may attract more user engagement).  In addition, Kaul further clearly discloses: wherein the machine learning module is configured to provide an improvement in the at least one of the selection, the arrangement and the presentation based on a metric relating to a number of visual content elements with which the user engages before achieving a desired search query ([0038], keyword-specific metrics that are computed using machine learning techniques; [0054], a product may be classified based on a category tree, which is determined by combining merchant-provided category and machine learning techniques);
Strohman and Broder and Chang and Reznik and Kaul are in analogous art because they are in the same field of endeavor, generating search results based on user input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Strohman using the teachings of Kaul to explicitly include analyzing query and generating search results using machine learning techniques. It would provide Strohman’s system with the enhanced capability of generate more relevant search result using machine learning techniques.As for claim 7, Strohman-Broder-Chang-Reznik-Kaul further discloses: wherein the machine learning module (Kaul: [0038], keyword-specific metrics that are computed using machine learning techniques; [0054], a product may be classified based on a category tree, which is determined by combining merchant-provided category and machine learning techniques) is configured to provide an improvement based on a metric relating to a time required for the user to achieve a desired outcome and based on a metric relating to at least one of the visual content elements with which user engages before achieving the desired outcome and a path by which the user engages with a series of visual content elements before achieving the desired outcome (Strohman: [0085], storing data (e.g., that expires after the end of the session) indicating the search results that have been provided to the client device and the length of the cache timer associated with the results; [0215], in response to the prediction criteria being met, the resources with the highest resource metric are provided as search results for the query input; [0218], aggregating a quality metric for each of the referenced resources in each set of resources; Broder: [0017], metric is used to identify ads that have feature values that most closely match feature values the ad query; Reznik: [0029], display a plurality of search results including (i) a number of times the search result has been included in a set of search results output to the users of the search group; (ii) a duration of time a single user has spent reviewing a content of the search result…(iv) a number of time the search results has been selected by a user; (v) present a mathematical assessment of the search result output or page use (e.g., an average or median time spent by one or more users on a given search result, a number of repeat views of given search result by one or more users or an average user); [0139], there is provided for each search result an icon or indicator for the total time spent viewing or considering a search result (which may serve as an indicator of the usefulness of the search result, for example, information of the number of hits and time spent on the search result may be used to identify the most valuable or pertinent search results). As for claim 13, Strohman-Broder-Reznik-Kaul further discloses: wherein the content display module includes a user intent ontology engine that is configured to automatically add and remove links between members of a set of keywords and keyword fragments to members (Strohman: [0107], search results are removed or added in response to query suggestion requests) of a user intent ontology (Strohman: [0080], fast typing is interpreted as a signal that the user has a specific intent to enter a particular query; Kaul: [0027] and [0038], shop-intent metric; [0060], the product-independent evaluation metrics may include shop-intent and token order within a keyword; [0061], the shop-intent of a keyword can be computed using machine learning techniques) based on tracking outcomes of interactions of users with the visual content elements that are at least one of generated, selected, arranged, and presented based on an understanding of a combination of at least a keyword, the first fragment, and an intent. 
As for claim 15, Strohman-Broder-Chang-Reznik-Kaul further discloses: comprising a keyword user intent ontology engine configured to link members of a set of keyword fragments and keywords to members of a user intent ontology (Kaul: [0027] and [0038], shop-intent metric; [0060], the product-independent evaluation metrics may include shop-intent and token order within a keyword; [0061], the shop-intent of a keyword can be computed using machine learning techniques). As for claim 16, Strohman-Broder-Chang-Reznik-Kaul further discloses: the machine learning module configured for optimizing a marketplace in which a sponsor can bid on a right to place at least one of the visual content elements based on a type of intent of the user and a user computer device on which the at least one of the visual content elements is placed (Kaul: [0027] and [0038], shop-intent metric; [0060], the product-independent evaluation metrics may include shop-intent and token order within a keyword; [0061], the shop-intent of a keyword can be computed using machine learning techniques). As for claim 17, Strohman-Broder-Chang-Reznik-Kaul further discloses: the machine learning module is configured to determine automatically at least one of a minimum price and a right to bid based a determined extent of a relationship between the visual content elements and the type of the intent of the user based on tracking outcomes of users having an applicable type of intent when engaging with advertising content having similar characteristics to the visual content elements (Kaul: [0027] and [0038], shop-intent metric; [0060], the product-independent evaluation metrics may include shop-intent and token order within a keyword; [0061], the shop-intent of a keyword can be computed using machine learning techniques; [0062], determine the shop intent of a keywords; [0074]-[0075], the determined performance metrics can be used to estimate conversion on comparison-shopping website, using user clicks, the conversion on the comparison-shopping website with product-search results may be based on a conversion-per-click model). 

7.	Claims 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Trevor Strohman (US Publication 20120047025 A1, hereinafter Strohman), and in view of Andrei Broder et al (US Publication 20090254512 A1, hereinafter Broder), and Ming Chang et al (US Publication 20160357745 A1, hereinafter Chang), and Alan Reznik et al (US Publication 20150294014 A1, hereinafter Reznik), and Timothy Jackson (US Publication 20120100829 A1, hereinafter Jackson).

As for independent claim 21, Strohman discloses: A search engine system (Fig. 1 and [0029], an example environment in which a search engine provides search services) comprising: a set of processors that execute computer executable instructions that when executed cause the set of processors to ([0224]: a programmable processor, a computer, or multiple processors or computers): receive at least a first fragment from a user via a user interface in a computing environment ([0054]-[0056], receiving a partial query from user; Fig. 5I, receiving the character “e” entered by the user); automatically generate an anticipated search result in the computing environment based on at least the first fragment ([0054]-[0057], when search results are to be displayed in response to a prediction criterion being met, the client device generates an indication in the search interface that indicates the query suggestion for which the results are responsive, in some implementations, the indication can be an automatic completion of a query input in the query input field indicating the query suggestion for which the search results are responsive; [0084], the search service provides the search result to the client device automatically with the query suggestions); automatically display search results that include an arrangement of a plurality of visual content elements based on the anticipated search result ([0035], an example search result can include a web page title, a snippet of text extracted from the web page, and the URL of the web page; Fig. 5I and [0142]-[0143], the suggestion search results are displaying as URLs for web pages, as indicated by the web icon adjacent to the URLs, and the content corresponding to the web page is shown in a preview pane, for example, a preview of the webpage at example1.com); detect signals from a user computer device to automatically infer an intent of the user during idle time associated with the user computer device ([0074], a timing diagram of a process for monitoring multiple timers, the timing diagram depicts a process associated with a client and a search service as time elapses downward; [0147], observing a long pause); the alternate visual content elements including at least one of news and entertainment content ([0032]: videos and music; [0086], topical such as news and pop culture); and direct the user to content at one of a network and local destination associated with one of the visual content elements selectable by the user within the user interface ([0143], an input such as an enter key input causes the client device to navigate to the previewed web page; [0144], if the user selects a particular search result, then the client device navigates to the page referenced by the underlying search result).
Strohman discloses generating search result in response to receiving query stem from user, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize the query stem is a fragment received from user; in addition, Broder expressly discloses: receive at least a first fragment from a user ([0050], mapping an input fragment of text into a number of relevant classes, doing so not only allows generalization from the level of individual words to higher-level abstractions, but also explicitly benefits from the external knowledge that was used to build this auxiliary classifier);  Strohman and Broder are in analogous art because they are in the same field of endeavor, generating search results based on user input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Strohman using the teachings of Broder to explicitly include using fragment to search. It would provide Strohman’s system with the enhanced capability of generate more relevant search result.
Further, Strohman does not clearly disclose a machine learning and applying the trained machine learning model to present visual content, Chang discloses: train a machine learning model…to predict and indicate search result presentation data…apply the trained machine learning model to present alternative visual content elements in the user interface (([0037], utilizing a machine learning model to determine that it is better to assign content items into frames based on degrees of interest regarding the items, the frame sizes, and/or the frame positions, for example, the system may assign more interesting content items into larger frames and assign less interesting content items into smaller frames, by putting different content items into different frames with various sizes and positions, the system may attract more user engagement);
Strohman and Chang are in analogous art because they are in the same field of endeavor, generating and presenting search results based on user input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Strohman using the teachings of Chang to explicitly include using machine learning model to determine the arrangement, size, position and layout for presenting search results. It would provide Strohman’s system with the enhanced capability of optimizing  relevant search result contents selection and arrangement in order to attract more user engagement (Chang: [0037] and [0040]).
Furthermore, Chang does not expressly disclose training a machine learning module based on times to achieve a desired user outcome to present search result, Reznik discloses: train a machine learning module, based on times to achieve a desired user outcome, to predict and indicate search result presentation data ([0029], display a plurality of search results including (i) a number of times the search result has been included in a set of search results output to the users of the search group; (ii) a duration of time a single user has spent reviewing a content of the search result…(iv) a number of time the search results has been selected by a user; (v) present a mathematical assessment of the search result output or page use (e.g., an average or median time spent by one or more users on a given search result, a number of repeat views of given search result by one or more users or an average user); [0139], there is provided for each search result an icon or indicator for the total time spent viewing or considering a search result (which may serve as an indicator of the usefulness of the search result, for example, information of the number of hits and time spent on the search result may be used to identify the most valuable or pertinent search results);
Strohman and Chang and Reznik are in analogous art because they are in the same field of endeavor, generating and presenting search results based on user input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Strohman using the teachings of Reznik to explicitly include identifying the most valuable or pertinent search results based on a number of hits and time spent on viewing the search result. It would provide Strohman’s system with the enhanced capability of optimizing  relevant search result contents selection and presentation (Reznik: [0029] and [0139]).
In addition, Strohman discloses a timing diagram of a process for monitoring multiple timers, the timing diagram depicts a process associated with a client and a search service as time elapses downward ([0074]), and observing user interactions such as a long pause ([0147]) but does not clearly disclose presenting alternative visual content elements in the user interface for engaging the user during the idle time, in another analogous art of providing advertisement to user based on contextual information, Jackson expressly discloses: present alternate visual content elements in the user interface for engaging the user during the idle time ([0015], displaying advertising content, which might be a rotating logo of the advertiser, or a brief animation advertising the product and/or service, this may actually improve the user experience by entertaining the user during idle times; [0050], allows placement of specifically targeted advertising on mobile devices without degrading the user experience, this method has significant value in that it makes use of the idle time on mobile devices in order to present advertising content, it also allows advertising clients to precisely target advertising content that very closely matches the interests of each potential customer; [0058], during the idle time, the mobile device displays the red logo as an icon in the center of the display);
Strohman and Jackson are in analogous art because they are in the same field of endeavor, providing advertising content to user results based on user input and contextual information. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Strohman using the teachings of Jackson to explicitly include presenting graphic advertisement during the idle time. It would provide Strohman’s system with the enhanced capability of providing fun content to entertain user during idle time in order to improve user experience.

claim 22       canceled

As for claim 23, Strohman-Broder-Chang-Reznik-Jackson discloses: wherein the alternate visual content elements presented for engaging the user during the idle time include content configured to guide the user through a set of information to subsequently search (Strohman: [0026], search results are provided to a client device associated with the query suggestion request and presented in a search interface; [0027], search results associated with the query suggestion with the probability above the threshold value can be provided to the client device, alternatively, a most frequent query suggestion or a query suggestion with the highest probability of being selected can be provided to the client device; [0084], the search service provides the search result to the client device automatically with the query suggestions).

As for claim 24, Strohman-Broder-Chang-Reznik-Jackson discloses: wherein the set of information includes content selected by a search engine module to be of interest to the user (Strohman: [0027], the prediction criterion can be a probability of likely user interest; Jackson: [0044] the user profile database contains entertainment preferences, cultural interests, religious interests, and other consumer oriented activities, events, and services; [0050], allows advertising clients to precisely target advertising content that very closely matches the interests of each potential customer; [0061], precisely targeting advertising content to specific user demographics based on information about a user’s present interests).

As for claim 25, Strohman-Broder-Chang-Reznik-Jackson discloses: wherein the visual content elements include at least a portion of one of an image and a video (Strohman: Fig. 5I and [0142]-[0143], the suggestion search results are displaying as URLs for web pages, as indicated by the web icon adjacent to the URLs, and the content corresponding to the web page is shown in a preview pane, for example, a preview of the webpage at example1.com; Jackson: Abstract, the graphic advertisement is displayed when the device is in the idle-time period).

As for claim 26, Strohman-Broder-Chang-Reznik-Jackson discloses: wherein the computer executable instructions that when executed further cause the set of processors to automatically generate a set of variants of the visual content elements that represent alternative presentations of the content from one of a website and a local application from available images, video, data, and metadata content (Strohman: Fig. 5I and [0142]-[0143], the suggestion search results are displaying as URLs for web pages, as indicated by the web icon adjacent to the URLs, and the content corresponding to the web page is shown in a preview pane, for example, a preview of the webpage at example1.com; Jackson: [0015], displaying advertising content, which might be a rotating logo of the advertiser, or a brief animation advertising the product and/or service, this may actually improve the user experience by entertaining the user during idle times).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171